Name: 94/962/EC: Commission Decision of 28 December 1994 amending Commission Decision 93/42/EEC and concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Finland
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  means of agricultural production;  trade policy;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D096294/962/EC: Commission Decision of 28 December 1994 amending Commission Decision 93/42/EEC and concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Finland Official Journal L 371 , 31/12/1994 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 64 P. 0243 Swedish special edition: Chapter 3 Volume 64 P. 0243 COMMISSION DECISION of 28 December 1994 amending Commission Decision 93/42/EEC and concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Finland (94/962/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC (1) of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, as modified by the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, and the adjustments to the Treaties on which the European Union is founded, Annex I (V) (E) (1) (2) (1) (g), and in particular Article 10 (2) and (5) thereof, Whereas Finland considers that its territory is free from infectious bovine rhinotracheitis and has submitted supporting documentation to the Commission as provided for in Article 10 of Council Directive 64/432/EEC; Whereas an eradication programme was commenced in Finland for IBR in 1992; Whereas the programme is regarded to have been successful in eradicating this disease from Finland; Whereas the authorities of Finland apply for national movement of bovine animals rules at least equivalent as those foreseen in the present Decision; Whereas it is appropriate to propose certain additional guarantees to protect the progress made in Finland; Whereas Commission Decision 93/42/EEC (2) of 21 December 1992 recognized Denmark as free from IBR and lays down additional guarantees relating to IBR for bovines destined there; whereas it is appropriate to amend this Decision to include Finland; Whereas these additional guarantees must not be requested from Member States or Regions of Member States which are themselves regarded as free from IBR; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/42/EEC is amended as follows: 1. in the title, the word 'Denmark' is replaced by the words 'Member States or Regions of Member States free from the disease'; 2. in Article 1, the word 'Denmark' is replaced by the words 'Member States or Regions listed in the Annex'; 3. in Article 2, the word 'Denmark' is replaced by the words 'Member States or Regions listed in the Annex'; 4. in Article 3, the word 'Denmark' is replaced by the words 'Member States or Regions listed in the Annex'; 5. the following Article 3a is added: 'Article 3A In derogation to the above Articles, the additional conditions must not be requested by Member States of destination or Regions of destination from Member States or Regions listed in the Annex.'; 6. the following Annex is added: 'ANNEX "" ID="1">Denmark > ID="2">All regions.QT>'ANNEX' "> ID="1">Finland > ID="2">All regions'."> Article 2 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 16, 25. 1. 1993, p. 50.